DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 9, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theuss et al. (U.S. 2016/0313288, hereafter referred to as Theuss).
Regarding claims 1 and 18, Theuss teaches an interconnect module for a photoacoustic sensor and a method for assembly, comprising: a support structure 205.3 configured to be situated between an emitter module 201 of the photoacoustic sensor and a detector module 202 of the photoacoustic sensor, wherein the emitter module includes an emitter component 201.5 and the detector module includes a detector component 202.5; and a conductive element configured to connect to at least one of the emitter component or the detector component (see figure 17).
Additionally, regarding the limitation, ‘herein the interconnect module forms a cavity between the emitter module and the interconnect module’, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D.408"(196119
Regarding claim 3, Theuss further teaches wherein the conductive element corresponds to a via formed within the support structure (see figure 17).
Regarding claim 4, Theuss further teaches wherein a first end of the conductive element is bonded to the emitter module and a second end of the conductive element is bonded to the detector module to cause the interconnect module to be connected to the emitter module and the detector module (see figure 17).
Regarding claim 8, Theuss further teaches wherein the conductive element is configured to provide at least one of: an electrical connection between the emitter component and a control component of the photoacoustic sensor, an electrical connection between the detector component 202 and the control component 206 of the photoacoustic sensor, or an electrical connection between the emitter component and the detector component.
Regarding claim 9, the method of forming a device not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 19, Theuss further teaches mounting at least one of the emitter module, the detector module, or the interconnect module to a printed circuit board 205 (see para. 0048).
Regarding claim 20, Theuss futher teaches mounting the detector module to a printed circuit board (see para. 0048), wherein the interconnect module is attached to the detector module after the detector module is mounted to the printed circuit board and the emitter module is attached to the interconnect module after the detector module is mounted to the printed circuit board (see figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Theuss.
Regarding claim 2, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the support structure of a fiberglass or ceramic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, see claim 20 of Theuss.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
	The prior art of record fails to teach the invention as set forth in claims 10-17, and the Examiner can find no teaching of the photoacoustic sensor, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855